The opinion of the court was delivered by
Ric-hardson, C. J.
It is a general rule, that all witnesses interested in the event of a cause are to be excluded from giving evidence in favor of the party to which their interest inclines them. But this general rule has exceptions : and it is the constant practice to admit agents to be witnesses for their principals, and servants for their masters, without a release, although their evidence may tend to discharge themselves. This exception is allowed from necessity, and for the sake of trade and the common usage of business.
The witness in the present case comes within the exception. The cashier of a bank is the agent and servant of the corporation, who .¿transacts a great portion of their business ; and when a paper has been lost by accident, or an overpayment has been made> by mistake, is often the only person who can explain how it may have happened ; and it *193would be extremely inconvenient to deprive the corporation of his testimony in every case when he may by possibility be presumed to be liable for negligence. An attorney called to testify for his client has been held to be within this exception. 11 Mass. Rep. 242, Phillips & al. vs. Bridge. And we cannot conceive any necessity to exist in the case of an attorney, which may not be presumed to be equally pressing in the case of a cashier of a bank. We are, therefore, of opinion that the witness in this case was competent, although his situation might detract something from the credit that might otherwise hjive been due to his testimony.

Judgment on the verdict.